DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on February 4, 2021.  In particular, claim 1 has been amended to read that the butadiene rubber is a polybutadiene homopolymer.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maesaka et al (US 2011/0190416) in view of Carlson et al (US 5,430,087).
	Regarding claims 1 and 3-5, Maesaka teaches a rubber composition (Abstract) which has 100 parts by weight of a rubber composition which is 25 to 75 phr of a polyisoprene rubber and 75 to 25 phr of a polybutadiene homopolymer rubber ([0035]).  The composition contains 0.5 to 3.0 phr of sulfur and between 0.5 to 5.0 phr of a vulcanization accelerator ([0092]) which can be a sulphenamide type ([0091]).  Given the recited amounts of the sulfur and the accelerator, the accelerator can be present in an amount of 110 to 200% by mass of the sulfur.  

However, Maesaka fails to teach that the carbon black is a mixture of two types of carbon black.
Carlson teaches a rubber composition (col. 9, lines 1-10) which incorporates a blend of carbon blacks (Abstract).  The blend of carbon black can be a N234 (N2SA = 123 m2/g) and N550 (N2SA = 42 m2/g) (col. 4, lines 45-50).  The carbon blacks are mixed generally with neither of the pair exceeding the other in a 3:1 ratio (col. 4, lines 25-30).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the blend of carbon black as taught by Carlson as the carbon black of Maesaka.  One would have been motivated to do so in order to receive the expected benefit of producing a rubber with optimum qualities (Carlson, col. 2, lines 30-35).
Regarding claim 2, while modified Maesaka fails to explicitly teach the desired hardness property at the different vulcanization temperatures, nonetheless, the prior art teaches that properties can be balanced using the varying size/types of carbon black (Carlson, col. 2, lines 30-35) and because the prior art composition has the exact blend of carbon black that is presently recited, it would inherently have the desired hardness properties.  
	Regarding claim 6, Maesaka teaches that the vulcanization accelerator can be any of the recited accelerators ([0093]).
Regarding claim 7, the limitation “which is used for a tire rim cushion” is an intended use limitation as does not carry much patentable weight.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2007-302715, please see machine translation for mapping) in view of Maesaka et al (US 2011/0190416) and Carlson et al (US 5,430,087).
Regarding claims 1, 3-5 and 7-8, Suzuki teaches a pneumatic tire comprising a rubber composition for use in a rim cushion (page 1).  The rubber composition comprises 18 to 55 parts by weight of a polyisoprene rubber and 43 to 80 parts by weight of a polybutadiene rubber (page 9, Claims).  Suzuki teaches that carbon black can be included in the rubber in an amount which ranges from 60 to 85 phr (page 5).  Other additives such as sulfur or vulcanization accelerators can be added to the composition (page 6).
	However, Suzuki fails to teach a) the amounts of the sulfur and vulcanization accelerator and b) that the carbon black is a mixture of two types of carbon black.
	Regarding a) above, Maesaka contains 0.5 to 3.0 phr of sulfur and between 0.5 to 5.0 phr of a vulcanization accelerator ([0092]) which can be a sulphenamide type ([0091]).  Given the recited amounts of the sulfur and the accelerator, the accelerator can be present in an amount of 110 to 200% by mass of the sulfur.  
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the amount of sulfur and vulcanization accelerator as taught by Maesaka as the additives of Suzuki.   One would have been motivated to do so because it would have been nothing more than using known components in a known application to produce predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding b) above, Carlson teaches a rubber composition (col. 9, lines 1-10) which incorporates a blend of carbon blacks (Abstract).  The blend of carbon black can be a N234 (N2SA = 123 m2/g) and N550 (N2SA = 42 m2/g) (col. 4, lines 45-50).  The carbon blacks are mixed generally with neither of the pair exceeding the other in a 3:1 ratio (col. 4, lines 25-30).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the blend of carbon black as taught by Carlson as the carbon black of Suzuki.  One would have been 
Regarding claim 2, while modified Suzuki fails to explicitly teach the desired hardness property at the different vulcanization temperatures, nonetheless, the prior art teaches that properties can be balanced using the varying size/types of carbon black (Carlson, col. 2, lines 30-35) and because the prior art composition has the exact blend of carbon black that is presently recited, it would inherently have the desired hardness properties.  
	Regarding claim 6, modified Suzuki teaches that the vulcanization accelerator can be any of the recited accelerators (Maesaka, [0093]).

Response to Arguments
Applicant’s arguments received on February 4, 2021 are addressed below:
Applicant’s argument:  Tanabe is does not teach the recited polybutadiene homopolymer.
Examiner’s response:  Tanabe is no longer used as a reference.
Applicant’s argument: The motivation to combine Carlson is very generic and provides no motivation for the combination.
Examiner’s response:  The fact that the motivation to combine may be generic does not obviated the teachings of Carlson that particular carbon black pairs are useful in improving properties of rubber compositions.  This would have been motivation enough for a person of ordinary skill in the art at the time of the invention to turn to Carlson for guidance.
Applicant’s argument:  Carlson discloses that the carbon black pair is used with polar and non-polar rubber where the polar rubber is nitrile rubber and the non-polar rubber is natural rubber or SBR.  There is no teaching that the carbon black pair would be appropriate for use with a polybutadiene homopolymer.
Examiner’s response:  The examiner has considered the teaching in col. 4, lines 1-10 of Carlson.  From that section, it is understood that the carbon black pair is appropriate for use in all types of rubbers, both polar and non-polar.  And while nitrile rubbers, natural rubber (which is a type of polyisoprene rubber which is inventive) and SBR are mentioned, these are merely examples given and the teachings of Carlson does not preclude the use of such carbon black combinations in other rubber formulations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764